                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                          PORTLAND DIVISION

DRY BULK SINGAPORE PTE. LTD.                   )
                                               )
        Plaintiff,                             )
                                               )        Case No.: 3:ll;-cv-1671
v.                                             )
                                               )        IN ADMIRALTY
Amis Integrity S.A. in personam and            )
M/V AMIS INTEGRITY (IMO 9732412)               )        DECLARATION OF DOMINIC JOHN
her engines, freights, apparel,                )        WARD, UNITED KINGDOM
appurtenances, tackle, etc., in rem,           )        SOLICITOR
                                               )
        Defendant.




        I, DOMINIC JOI-IN WARD, being first duly sworn on oath, depose and say:

     1. I am over the age of majority and, except as otherwise indicated, make this

        Declaration on personal knowledge, and am competent to testify regarding the facts

        herein.

     2. I am a practicing United Kingdom Solicitor, employed by the solicitor firm of

        Andrew Jackson. Attached hereto as Exhibit A are my Professional Particulars.

     3. I have been asked by Plaintiff, Dry Bulk Singapore PTE, LTD, a company that I and

        my firm represents in English law related matters to provide an opinion as to certain

        issues regarding the charter party clauses of the relevant charter parties in this matter

        and how such issues would be treated under English law. Attached hereto as Exhibit

        B is my opinion in this regard.
I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE

OF OREGON AND THE UNITED STATES OF AMERICA THAT THE FOREGOING

IS TRUE ANDCORRECT TO THE BEST OF MY KNOWLEDGE AND BELIEF.



DATED THIS 21 ST DAY OF OCTOBER, 2019.


                                  9             Q_
                                                _

                             DOMINIC JOHN WARD, SOLICITOR
